DETAILED ACTION
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claims 1, 5, 7, 12, 14-15, and 17-19, drawn to a deposition reactor.
Group II, claims 8, 10-11, and 20, drawn to a reactor.
Group III, claims 13 and 21, drawn to a reactor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Independent claims 1, 20, and 21 share the same technical feature of a gas tight reactor housing, an inner housing, a means of feeding a process gas, a means for holding the substrate, a closure element, and a carrier configured to carry the closure element.
As detailed below, because this feature does not contribute beyond the deliverances of the prior art, it is not a special technical feature and, therefore, unity of invention is lacking a posteriori. 
Tauchi et al., US 2006/00548454, discloses those aspects which compose the common technical feature:
A gastight reactor housing (511) [0079];
An inner housing (510) arranged within the reactor housing (Fig. 6);
Means for feeding (502) the process gas to the inner housing (Fig. 5);
Means for holding (504) a substrate;
A closure element (701) (Fig. 7);
A carrier (704) configured to carry the closure element [0099].
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
In a telephone message submitted by Jonathan Tsao on February 10, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 5, 7, 10, 12, 14-15, and 17-19. Affirmation of this election must be made by applicant in replying to this Office action. Claims 8, 10-11, 13, and 20-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
Firstly, the examiner notes that Applicant’s drawings do not appear in the file wrapper.
Secondly, the drawings depicted by the pre-grant publication are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “21” and “22” have been used to designate a pressure screw and spring element in paragraph [0035] yet, in paragraph [0060], these characters collectively designate the feature of an “elastic pressure element.” For clarity, the title of each reference character ought to remain consistent throughout the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “element” and “assembly,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: 
The “means for feeding a process gas” of claim 1;
The “means for holding a substrate” of claim 1;
The “closure element” of claims 1 and 12;
The “sealing element” of claims 1, 5, and 15;
The “fastener assembly” of claims 1, 7, and 12;
The “first elastic element” of claims 1, 7, and 17-19;
The “second elastic element” of claims 1, 7, and 17-19;
The “adjusting element” of claim 15;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The means for feeding a process gas will be interpreted as a gas supply line (3) and gas inlet (4) in accordance with paragraph [0032] of the specification.
The means for holding a substrate will be interpreted as a susceptor (5) in accordance with paragraph [0032].
The closure element (10) is improperly defined, thereby prompting 112 rejections, below.
The sealing element (11) will be interpreted as a curved surface in accordance with paragraph [0054].
The fastener assembly (30) is improperly defined, thereby prompting 112 rejections, below.
The first (38) and second (39) elastic elements will each be interpreted as a rubber buffer or pressure spring in accordance with paragraph [0038].
The adjusting element (15) will be interpreted as a curved surface in accordance with paragraph [0063].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites a “closure element comprising a sealing element and a fastener assembly.” Each of these three terms are generic placeholders being interpreted under 112(f). It is improper to define one nonce term by reference to another nonce term because a generic placeholder lacks content, by definition. In this case, “closure element” is indefinite because the terms taken to define its content are, themselves, generic. 
Similarly, the applicant defines “fastener element” as a “first elastic element” and a “second elastic element.” Given that all three terms are generic, the metes of fastener element are indefinite because the defining nonce terms lack content. Correction is required. To advance prosecution, the examiner will provisionally interpret closure element as those structures which constitute the sealing element and fastener assembly. The examiner will provisionally interpret the fastener element as those structure which constitute the first and second elastic elements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 7, 12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tauchi et al., US 2006/0054854, in view of Kim et al., US 2018/0156339.
Claims 1, 12: Tauchi discloses a processing chamber, comprising:
A gastight and evacuable reactor housing (511) (Fig. 5);
An inner housing (509) arranged within the reactor housing [0088];
A gas supply line (501) and gas inlet (534), i.e., “means for feeding a process gas to the inner housing” [0082];
A susceptor (504), i.e., “means for holding a substrate in the inner housing” [0078];
A closure element comprising a sealing element (513) and a fastener assembly (1002) [0090];
A carrier (~521) configured to carry the closure element [0113];
Wherein the sealing element is configured to seal a loading opening of the inner housing [0090];
Wherein the sealing element encircles a counter-sealing zone on the outside of the inner housing;
Wherein the fastener assembly (1002) fastens the sealing element to the carrier so that the sealing element elastically deflects along an axis [0115];
Wherein the fastener assembly (1002) exerts a force that presses the sealing zone again the counter-sealing zone.
Tauchi, though, does not teach first and second elastic elements as composing the fastener assembly. In supplementation, Kim describes a gate valve having a sealing element (100) coupled to a carrier (30) via a fastener assembly (Fig. 1). Figure 3 limns an exploded view of said assembly, comprising first (300) and second (500) elastic elements [0028, 0034]. As these elements are disposed on either side of the connecting bar (200), they can be treated as generating two forces in opposite directions [0048]. This configuration “floatingly mounts” the sealing element, as claimed. The use of multiple elastic components permits a variable response to unbalanced forces or “separation error,” and for at least these reasons, it would have been obvious to structure Tauchi’s fastener assembly in accordance with the archetype disclosed by Kim.
Lastly, regarding the preamble’s stipulation of a CVD chamber: Tauchi does not address the denomination of the processing chamber, but the examiner observes that it is, nevertheless, outfitted with the necessary instruments to execute CVD, whereby this demonstration of capacity is sufficient to satisfy the threshold for rejection: a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 5: Tauchi’s loading opening is arranged in a curved section of the inner housing, and the sealing element has a curved sealing surface, accordingly (Fig. 6). The loading opening passes through a cylindrical wall of the inner housing, wherein the carrier is displaceable in a plane perpendicular, i.e., vertically, to a contour axis of the cylindrical wall [0092].  
Claim 7: As delineated by Figure 3, Kim provides a screw (440) secured to a retainer (430), whereby the screw’s shaft is inserted in a mounting hole (220). Further, the first (300) and second (500) elastic elements are supported on surfaces that face away from each other.
Claim 14: The sealing element can simply be detached from the carrier in the opposite manner of its affixment. 
Claim 15: The act of replacing the sealing element with another such element, and naming the second element an “adjusting element,” is sufficient to satisfy these limitations. It is the position of the Office that the act of substituting one element for another that functions in the same way is within the scope of ordinary skill.
Claims 17-19: Kim’s elastic elements are supported by each of a retainer (410), a screw shaft (440), or a sliding sleeve (210). Any permutation of these coupling relationships is sufficient to satisfy the claimed configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716